UMB FUND SERVICES INC alena Street Milwaukee, Wisconsin 53212 (414) 299-2000 November 17, 2014 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 RE: The 504 Fund (Registration Nos. 333-190432; 811-22875) Ladies and Gentlemen: In lieu of filing the form of Prospectus and Statement of Additional Information for The 504 Fund (the “Fund”), pursuant to Rule 497(c) under the Securities Act of 1933, as amended (the “Securities Act”), we are hereby providing you with notice in accordance with Rule 497(j) under the Securities Act that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) of the Securities Act would not have differed from the form of Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 4 to the Fund’s Registration Statement on Form N-2.Post-Effective Amendment No. 4 was filed electronically via EDGAR on October 31, 2014. If you have any questions regarding this letter, please do not hesitate to call me. Very truly yours, /s/ Benjamin D Schmidt Benjamin D Schmidt AVP - Fund Administration
